DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    87
    383
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statements (IDS), dated 09/15/2020 and 09/20/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1, 4-13, 15 and 17-20 without traverse, in the reply filed on 09/20/2021 is acknowledged.    
The examiner also acknowledges applicants election of species, which are according to Example 7 of the application as filed.
Claims 2-3, 14 and 16 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 1, 4-13, 15 and 17-20 are examined on merits in this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-13, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It appears that the claim 1 does not even require a resin, coupling agents, deprotecting agents etc., in solid phase or liquid phase. So, it is not clear how the peptide is being prepared with the recited steps without the reaction reagents or conditions? 
Claim 1 recites “wherein a conjugate acid of the base Y has a pKa smaller than that of a conjugate acid of the base X”. However, claim fails to define the conjugate acid of base X. It is not even clear the purpose of this comparison in the claim language.  
Accordingly, claim 1 and its dependents are rendered indefinite. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1, 4-13, 15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed product. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is based on the requirement(s), i.e., the guidelines provided by the MPEP 2163.04. These are listed below:
(A) identify the claim(s) limitations at issue, and
(B) establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The MPEP 2163 further provided or expanded the guidelines for the written description requirements. 
(A) IDENTIFY THE CLAIM LIMITATIONS AT ISSUE:
The claim 3 is drawn to a method of producing a peptide, comprising the steps of: (a) allowing a base X, an amino group-containing compound, and a salt to coexist, wherein the salt is formed of a base Y and an acid Z; and (b) allowing the amino group-containing compound and an amino acid or peptide having an amino group protected by a protecting group P to coexist to thereby elongate a peptide chain; wherein a conjugate acid of the base Y has a pKa less than that of a conjugate acid of the base X. 
The dependent claims further added an additional step(s) and broadly defined the variables of claim 1, and pKa values. 
All are variables in the claimed subject matter, such as, base, amino group containing compound, salt formed from base Y and acid Z, protecting groups, process conditions, reagents to protect functional groups or deprotect the protecting groups, reagents for cleaving the peptide from the resin etc. No resin information is provided. There are no limitations or species on any variable either in the independent claim or dependent claims. The recited amino group containing compound does not have to be an amino acid. It can be a non-amino acid. 
In fact, the above claimed process reads as “a preparative process for making any peptide with all possible reaction conditions, with all possible amino group containing compound(s) in all possible resins or without resin, with all possible salts formed from all possible base Y and acid Z. Only proviso is that the pKa of conjugate acid of the base Y is less than that of a conjugate acid of the base X. However, the conjugate acid of base X is not defined, that means it can be from all possible acids. 
In the specification, applicants described the suppressing redundant elongation by salt wash, wherein the salt is Et3N.HCl [Example 5 and 7] and DIPEA with recited acids [Example 
Though the peptide synthesis is very well established, but there is an unpredictability in the reaction conditions in established methods. The reaction conditions are critical and these are sensitive to the coupling, protecting and deprotecting reactions in peptide synthesis. 
So, the issue is in the scope of the broadly recited subject matter and the specification failed to describe how the claimed method can be achieved in all possible conditions or with all possible recited variables. In other words, the structure/function relationship for the claimed subject matter for making the peptide is not described. 
The shown data in Examples are limited to DBU for base, DIPEA, Et3N.HCl and compound 56. These examples are nothing but advantage of salt formed from Y and Z, which inactivates the deprotecting agent. 
Applicants can claim as broadly as possible for the claimed invention. However, if there is a variability in the broadly claimed subject matter, and that variability results in unpredictability or uncertainties for the claimed subject matter, then specification must describe the possible uncertainties in the broadly claimed subject matter, so that a skilled person in the art can understands the invention. In its absence, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of 
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure. See MPEP 2163 II(A)(3)(a)(ii).  
The number of species that describe the genus must be adequate to describe the entire genus. However, if there is substantial variability, a large number of species must be described. 
The question is with several variables in the subject matter, in all possible combinations, (i) did applicants provide enough description for making the claimed peptide with all possible recited conditions? (ii) will a skilled person in the art understand the claimed invention based on the provided description or examples in the specification? 
(B) ESTABLISH A PRIMA FACIE CASE BY PROVIDING REASONS WHY A PERSON SKILLED IN THE ART AT THE TIME THE APPLICATION WAS FILED WOULD NOT HAVE RECOGNIZED THAT THE INVENTOR WAS IN POSSESSION OF THE INVENTION AS CLAIMED IN VIEW OF THE DISCLOSURE OF THE APPLICATION AS FILED:
The further analysis for adequate written description considers, see MPEP 2163, the following: 
(A) Determine whether the application describes an actual reduction to practice of the claimed invention: 
unlimited number of process conditions. The specification described a method of inactivating a deprotecting agent by a salt formed from an acid and a base that is different in type from the deprotecting agent. 
So, the provided data is very limited. The shown data in Examples are limited to DBU for base, DIPEA salts, Et3N.HCl and compound 56, and it seems the temperature conditions are at room temperature, but not explicitly defined. 
Accordingly, applicants failed to describe actual reduction to practice of the claimed invention. 
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole: 
The shown data is limited to a single condition or single deprotecting agent. Though the data is optional, but if there is a variability in the broadly claimed subject matter, and that variability results in unpredictability or uncertainties for the claimed subject matter, then specification must describe the possible uncertainties in the broadly claimed subject matter, so that a skilled person in the art can understands the invention. In its absence, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
No such description is found in the specification. 
(C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics, such as structure/function correlations, as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention:
The peptide synthesis is very well established, but there is an unpredictability in the reaction conditions in the established methods. The peptide synthesis is very sensitive to the reaction conditions, such as solvent, deprotecting agents, coupling agents and temperature etc. There is no universal solvent or deprotecting/cleaving agent or temperature in the field of peptide synthesis. There is no single resin which supports all possible reaction conditions. 
In addition, the solvent systems and temperature are also critical in the peptide synthesis. For example, Chen et al [Amino Acids, 2014, 46, 367-374] describes a mild removal of Fmoc group using sodium azide. Chen et al showed the effect of temperature and solvent on the deprotection of Fmoc in Table 1. The data shows the yield of the product at room temperature is negligible, and with some solvent systems, there is no deprotecting reaction. So, there is an unpredictability in the deprotection of protecting group in various solvents and at different temperature. 
In view of above evidences, applicants have claimed unlimited range of process conditions in making the recited peptide(s) and a skilled person in the art can expect unpredictability in the broadly claimed subject matter. There are no physical/chemical/structural features that applicants have tied to claimed subject matter, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed conditions would be effective in making the claimed peptides by inactivate the deprotecting agent. Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure single species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.” 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Suggested claim language: Based on the specification, it appears that the actual invention is a method of inactivating a deprotecting agent by a salt formed from an acid and a base with the recited limitation, and this technique can be applied to a peptide synthesis. However, the preamble of drafted claims is drawn to a method of producing a peptide and moreover claim is like a quiz. Applicants may have to amend the claim accordingly, and such amendments will be helpful in understand the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658